Citation Nr: 1002853	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a stomach 
disability. 

6.  Entitlement to service connection for a foot disability.

7.  Entitlement to service connection for a lung disability.  

8.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.

9.  Entitlement to a compensable rating for scar, left knee, 
residual of shell fragment wound.  

[The claim of entitlement to service connection for a heart 
disability, to include as secondary to service-connected 
PTSD, will be addressed in a separate and forthcoming 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, 
to include service in the Republic of Vietnam.  The Veteran's 
decorations include the Combat Infantryman Badge and the 
Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
an initial evaluation of 10 percent, denied a compensable 
rating for the left knee scar, found that new and material 
evidence had not been received to reopen a claim for service 
connection for a skin disorder, and denied service connection 
for bilateral hearing loss, hypertension, and heart, stomach, 
foot, and lung disabilities.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Montgomery, 
Alabama, which has certified the appeal to the Board.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In October 2009, the Veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The RO has addressed the claim for service connection for a 
skin disorder on the merits during the course of this appeal.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized that portion of the appeal 
involving a skin disorder as encompassing the first two 
matters set forth on the title page.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  As this appeal contains at 
least one claim that may be affected by these new 
presumptions-the claim for service connection for a heart 
disability-the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  

The issues of entitlement to service connection for a skin 
disorder and a foot disability, and entitlement to a 
compensable rating for the left knee scar as a residual of 
shell fragment wound are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  In an unappealed December 1988 rating decision, the RO 
denied service connection for a skin disorder.

3.  Since the last final denial, VA has received new evidence 
which raises a reasonable possibility of substantiating the 
Veteran's claim for service connection, as it shows that the 
Veteran has a current skin disorder which may be due to 
events during service.  

4.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the most persuasive 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's left ear hearing loss is adverse to the claim.

5.  The Veteran does not have right ear hearing loss to an 
extent recognized as a disability for VA purposes.

6.  Hypertension was first diagnosed many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a medical relationship between any 
such current disability and the Veteran's military service; 
the only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current 
hypertension and his service-connected PTSD weighs against 
the claim.  

7.   A stomach disability was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion of a medical relationship 
between any such current disability and the Veteran's 
military service.

8.  While the Veteran has complained of congestion, there is 
no competent medical evidence that the Veteran currently has 
a chronic lung disability.

9.    Since the August 25, 2004 effective date of the grant 
of service connection, the Veteran's PTSD has been primarily 
manifested by mild to moderate symptoms, including 
nightmares, flashbacks, difficulty sleeping, hypervigilance, 
anger, irritability, and occasional depression, reflective of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).   

CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence pertinent to the claim for service connection 
for a skin disorder, received since the RO's December 1988 
denial, is new and material, the criteria for reopening the 
claim for service connection for a skin disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).    

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

4.  The criteria for service connection for hypertension, to 
include as secondary to service-connected PTSD, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a), 3.310 (2009).

5.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

6.  The criteria for service connection for a lung disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent but no higher initial rating 
for PTSD have been met, from the August 25, 2004 effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.130, Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings, as well as information regarding the effective date 
that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection on a direct and secondary basis, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The March 2005 RO rating decision reflects 
the initial adjudication of the claims after issuance of the 
September 2004 letter.  

In a June 2005 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating.  After 
issuance of the June 2005 letter, and opportunity for the 
Veteran to respond, the November 2005 supplemental statement 
of the case and the April 2009 supplemental statement of the 
case reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not shown to prejudice the Veteran.  Because the 
Board herein denies each claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  The Veteran has been told how to substantiate his 
claim for a higher rating.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of January 
2005, January 2009, and March 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's October 2009 Board hearing, along 
with various written statements provided by the Veteran, and 
by his representative.  

The Board also finds that no additional RO action to further 
develop the record on the claims herein decided is warranted.  
The Board recognizes that the Veteran has not been afforded 
VA examinations in connection with his claims for service 
connection for stomach and lung disabilities.  While he was 
provided a VA examination in connection with his claim for 
service connection for hypertension, the opinion offered by 
the examiner dealt with service connection secondary to PTSD 
and not on a direct basis.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is simply no indication that the Veteran 
had hypertension or any stomach or lung disability during 
service.  Service treatment records are devoid of any 
complaints related to these disabilities and evaluation of 
the lungs, abdomen, viscera, and heart at separation was 
normal.  Blood pressure was 110/76.  To the extent that the 
Veteran has alleged problems related to his stomach, lungs, 
and heart during service, the Board finds the report of 
medical history completed by the Veteran at the time of 
separation-in which he denied having had asthma, shortness 
of breath, pain or pressure in the chest, palpations or 
pounding heart, high or low blood pressure, frequent 
indigestion, and stomach problems-as more probative to these 
issues, as this report was made contemporaneous to service 
and in connection with medical treatment.  Simply put, as 
nothing related to these disabilities was shown during 
service or shortly thereafter, a VA examination and opinion 
are not necessary. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for a skin disorder in December 1988.  

The evidence of record at the time consisted of service, 
private, and VA treatment records (including VA compensation 
and pension examination).  A private treatment record 
reflected the Veteran's complaint of constant itching.  After 
examination in November 2008, it was a VA examiner's 
impression that the Veteran had a mild irritation in creases, 
compatible with monilia infection.

The basis for the RO's December 1988 denial was that the 
evidence did not show a skin disorder. 

The Veteran did not initiate an appeal with the December 1998 
RO decision.  See 38 C.F.R. § 20.200 (2009).  The RO's 
December 1988 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
August 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's December 1988 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since December 
1988 includes medical records showing a current skin 
disorder.  In this regard, a January 2001 private treatment 
note documents an impression of atopic dermatitis, and a 
September 2004 VA treatment record lists tinea pedis and 
chronic dermatitis in the assessment.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
skin disorder.  

At the time of the December 1988 rating decision, there was 
no evidence of a chronic skin disorder.  The additionally 
received treatment records now reflect chronic dermatitis.  

The Board finds that the evidence is "new" in that it was 
not before agency decisionmakers at the time of the December 
1988 final denial of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of 
record.  Moreover, this evidence is "material" in that it 
indicates that the Veteran does have a chronic skin disorder.  
Hence, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a skin disorder.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
skin disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  For reasons described below, however, a remand is 
needed for further development.  

III. Service Connection

A. Factual Background

Service treatment records show no complaints related to 
hearing loss, hypertension, or heart, stomach, or lung 
disabilities during service.  Examination of the ears, lungs, 
heart, abdomen and viscera were normal at separation.  Blood 
pressure was 110/76.  In a report of medical history 
completed by the Veteran in connection with his separation 
examination, he denied having had hearing loss, asthma, 
shortness of breath, pain or pressure in the chest, 
palpations or pounding heart, high or low blood pressure, 
frequent indigestion, and stomach problems.  

After service, a November 1988 chest X-ray reportedly showed 
an unremarkable heart and clear lungs.  In March 2004, a 
private physician noted a history of hypertension.  In July 
2004, the Veteran complained of vague epigastric discomfort 
to a private physician.  The impression at that time was non-
ulcer dyspepsia.  After a September 2004 examination to 
establish care at VA, the Veteran was assessed as having 
hypertension and gastroesophageal reflux disease (GERD).  
After an October 2004 VA Agent Orange examination, the 
Veteran was again assessed as having GERD and essential 
hypertension.  

During a VA compensation and pension examination for 
hypertension in January 2005, the Veteran reported that he 
was diagnosed with hypertension in 1969, after he was 
discharged from the service, and that he started taking 
medication at that time.  The examiner's diagnostic 
impression was essential hypertension.  The examiner, who 
reviewed the claims file, opined that the hypertension was 
not as least as likely as not related to PTSD. 

After a VA compensation and pension examination for PTSD in 
January 2005, a VA examiner, who reviewed the claims file, 
opined that the Veteran's hypertension was not related to his 
PTSD.  The examiner based the opinion on clinical experience 
and noted that hypertension can have many etiological causes, 
but that PTSD was not considered one of them.  

The Veteran was afforded a VA compensation and pension 
examination for hearing loss in March 2009.  On audiometric 
testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
10
20
20
45
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner stated that the results showed normal to severe 
high frequency hearing loss for the left ear.  The examiner 
opined that the hearing loss was less likely as not caused by 
or a result of noise exposure during service.  The rationale 
for this opinion was that the Veteran's discharge examination 
indicated that his hearing was within a normal range through 
4000 Hertz.  The Veteran also had occupational noise exposure 
(reported as working in a paper mill for 33 years), and his 
hearing loss and tinnitus were more likely associated with 
that occupational noise exposure.

At his October 2009 Board hearing, the Veteran testified that 
he had hearing loss beginning while he served in Vietnam.  He 
reported exposure to noise from claymore mines, grenades, 
large caliber rifles, mortars and artillery while serving as 
an infantryman.  He stated that after service he wore hearing 
protection at work.  Regarding hypertension, the Veteran 
stated that he had been taking blood pressure pills for at 
least 20 years, but he was unsure when he started taking 
these pills or if he started taking the pills while he was 
serving in the military.  He reported no stomach problems 
during service but did describe that he did feel like he 
"had a gut sticking out sometime."  He also stated that 
that he was currently using Prilosec.  He commented that he 
stayed congested all the time, but no doctor has said that he 
had a lung condition.  He believed he had a lung disability 
as a result of breathing smoke, napalm, and gunpowder during 
service.  

B. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension, which develop to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  
Furthermore, a veteran's assertions regarding an injury 
during combat shall be accepted if consistent with the 
circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this 
case, the Veteran is a combat veteran as indicated by the 
award of the Combat Infantryman Badge and the Purple Heart.  

1. Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as an infantryman resulted in hearing loss.  The 
Board notes that the Veteran's service personnel records show 
that he served as an infantryman during combat. 

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss.
 
Service treatment records show no complaints related to 
hearing loss during service and audiological testing at 
separation did not show hearing loss disability.  At 
separation the Veteran denied having had hearing loss.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The above evidence reflects that the Veteran currently has 
left ear hearing loss to an extent recognized as a 
disability, pursuant to 38 U.S.C.A. § 3.385.  However, a 
nexus between the current hearing loss disability and service 
is not established.  Right ear hearing loss to an extent 
recognized as a disability is not shown.  

Here, the post-service medical evidence does not reflect any 
indication of hearing loss for more than 35 years after 
active military service.  The Board points out that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence or opinion even 
suggesting that there exists a medical relationship, or 
nexus, between any current hearing loss and the Veteran's 
active duty service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.  In short, 
there is no competent medical evidence to support the claim 
for service connection for hearing loss.  In fact, when asked 
to opine if the Veteran had hearing loss as a result of 
service, a VA examiner in March 2009 responded in the 
negative.  The examiner explained that the Veteran's 
discharge examination indicated his hearing was within normal 
range through 4000 Hertz and that the Veteran had 
occupational noise exposure working in a paper mill for 33 
years.  The examiner found it more likely that hearing loss 
was associated with the occupational noise exposure.  

In adjudicating this claim, the Board has, along with the 
medical evidence, considered the Veteran's assertions, as 
well as those advanced by his representative, on his behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  His contentions as to continuity of 
symptomatology of hearing loss since service are not 
credible, as he denied hearing loss at separation from 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself).  As to other matters of diagnosis 
or causation, this is the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

2. Hypertension

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence is against the claim. 

The evidence of record clearly establishes that the Veteran 
has current hypertension.  However, the record simply fails 
to establish that his hypertension is medically related to 
either service or service-connected disability.
 
The medical evidence does not show elevated blood pressure 
readings or a diagnosis of hypertension during service or 
within one year after the Veteran's separation from service.  
The Board recognizes that at his January 2005 VA examination, 
the Veteran stated that he was diagnosed with hypertension in 
1969.  However, in October 2009 testimony before the 
undersigned, the Veteran stated that he was not sure when he 
was diagnosed with hypertension, but that it had been at 
least 20 years ago.  Thus, the Veteran's lay statements do 
not establish that he had hypertension during service or 
manifest to a compensable degree within one year post 
service. 

Moreover, none of the medical records reflecting a diagnosis 
of hypertension even suggests that there exists a medical 
nexus between the Veteran's current hypertension and the 
Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.

Finally, the Board is cognizant of the January 2005 VA 
psychiatric examination opinion indicating that the Veteran's 
hypertension is not related to PTSD.  The Board would further 
note that, on such a matter of causation, the Veteran is not 
competent to provide a medical opinion.  His assertions of 
hypertension as secondary to PTSD accordingly do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, supra.

3. Stomach Disability

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence is against the claim.  
Notably, the Veteran specifically denied stomach problems 
during service on a report of medical history completed 
around the time of his separation and in testimony before the 
undersigned.  In this case, treatment, complaint or diagnosis 
of a stomach disability is not shown until more than more 
than 35 years after service.  The Board again notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson, 230 F.3d at 1333.  

It is recognized that the evidence of record establishes that 
the Veteran has a current stomach disability, as reflected, 
for example, in treatment records showing diagnoses of GERD.  
However, the record simply fails to establish that his GERD, 
or any current stomach disability, is medically related to 
any incident of service.

None of the medical records reflecting a diagnosis of a 
current stomach disability even suggests that there exists a 
medical nexus between any current stomach disability and the 
Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.

It is not entirely clear from the October 2009 hearing 
transcript whether the Veteran maintains the view that he has 
had stomach problems since service.  If this is his 
contention, however, it is not a credible contention, as he 
specifically denied stomach problems at separation from 
service.  See Buchanan v. Nicholson, supra.  Again, as to a 
diagnosis and other theories of causation, the Veteran has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, supra.

4. Lung Disability

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a lung disability.  None of 
the medical evidence of record indicates that the Veteran has 
a current lung disability.  During the Veteran's Board 
hearing, he testified that no doctor has said that he has a 
lung disability.  

Accordingly, the Veteran's claim for service connection for a 
lung disability fails because there is no competent evidence 
of record of a diagnosis of a current lung disability and 
without a current disability, service connection cannot be 
granted.  See Brammer, 3 Vet. App. at 225 (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau, 2 Vet. App. at 143-44.  Although the 
Veteran is competent to state that he had and has congestion, 
he is not competent to enter a diagnosis of a lung 
disability, as that requires a medical opinion.  See Espiritu 
v. Derwinski, supra.



5. All disabilities

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss, 
hypertension, a stomach disorder, and a lung disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Initial Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 
30 percent rating.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating. 

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name warrants 
a 100 percent rating.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

During a September 2004 examination to establish care at VA, 
the Veteran reported having nightmares and flashbacks of 
events which occurred in Vietnam.  He also reported 
hypervigilance, poor anger control, irritability, and stated 
that he isolates himself from crowds.  He denied depression, 
suicidal ideation, and suicidal attempts.  He also reported 
difficulty sleeping for many years.  

The Veteran was given a VA mental health psychological 
evaluation in October 2004.  He reported symptoms similar to 
those reported in September 2004 and also difficulty 
concentrating and exaggerated startle response.  He was 
living with his wife and had been employed in the same 
position for the last 29 years.  On mental status examination 
he was clean with a normal/alert mentation and cooperative 
demeanor.  He was oriented to person, place and time, and his 
speech was of normal rate and tone.  Motor activity was 
within normal limits.  Mood was euthymic and affect 
appropriate.  His thought process was logical, and abstract 
thinking and judgment were normal.  There was no evidence of 
psychotic symptoms and the Veteran reported no homicidal or 
suicidal ideation, plan or intent.  Insight was present.  The 
practitioner entered an Axis I diagnosis of PTSD and assigned 
a GAF score of 68.  

In December 2005, a VA social worker noted that the Veteran's 
symptoms were globally moderate and made it difficult for the 
Veteran to function socially, occupationally, 
interpersonally, and emotionally.

The Veteran was afforded a VA compensation and pension 
examination in January 2005.  He reported no hospitalizations 
for PTSD.  Regarding psychiatric symptoms over the past year, 
the Veteran mentioned feeling hyper, like he was under a lot 
of stress and nervous tension (two to three times per week), 
and angry (occurring very often).  He also reported trouble 
sleeping (frequently), dreams about Vietnam (2 times per 
month), feeling depressed (three to four times per month), 
and avoiding people, war movie and news about Iraq and 
natural disasters.  The Veteran also stated that loud noises 
upset him and he avoids discussing his memories of Vietnam 
with people who have not been there.  The Veteran continued 
to be employed as a paper mill machine operator for the past 
30 years and had been married for the past 34 years.  He 
claimed to have a good relationship with his wife and his 
family.  
 
On mental status examination, the Veteran was clean and 
appropriately and casually dressed.  His speech was 
unremarkable and spontaneous, and his attitude toward the 
examiner was cooperative, friendly, relaxed and attentive.  
Affect was normal and mood was good.  The Veteran was 
oriented to person, place, and time.  Attention and 
concentration was intact.  Thought process was unremarkable, 
logical, goal directed, relevant, and coherent.  There was no 
inappropriate behavior or evidence of delusions.  The Veteran 
denied obsessive or ritualistic behavior, panic attacks, 
impulsivity, and suicidal thoughts, ideation, plans or 
intent.  Memory was normal.  The examiner entered an Axis I 
diagnosis of PTSD, prolonged, and assigned a GAF score of 55.  
The examiner noted that when the Veteran gets upset it 
affects his physical well-being and to some degree his 
ability to relate to others; however it has not seriously 
affected his ability to work.  The examiner noted a frequent, 
moderate decrease in efficiency and productivity; and an 
occasional, moderate decrease in reliability, ability to 
perform work tasks, and impairment in work, family and other 
relationships. 

The Veteran was seen for a VA mental health consultation in 
August 2005.  He noted that he felt just a little better.  
The results of the mental status examination were the same as 
those at the October 2004 evaluation except that the 
Veteran's mood was dysphoric and mildly depressed.  The 
psychiatrist assigned a GAF score of 50, with no further 
explanation provided.  Similar findings were noted by a VA 
psychiatrist in November 2006; a GAF score was not assigned 
at that time.  In February 2007 and January 2008, the Veteran 
was again reported to be euthymic.  

The Veteran was afforded another VA compensation and pension 
examination for PTSD in January 2009.  He reported no 
hospitalizations for a mental disorder.  The Veteran remained 
married and noted a good relationship with his wife.  He was 
still employed as a paper mill machine operator and had lost 
no time from work during the past 12 months.  On mental 
status examination the Veteran was clean and neatly groomed.  
Psychomotor activity was unremarkable and speech was clear.  
His attitude to the examiner was cooperative, friendly and 
relaxed, and his affect normal and mood good.  Attention was 
intact, as was orientation to person, time and place.  
Thought content and process were unremarkable and there was 
no evidence of delusions.  The Veteran understood outcome of 
behavior and that he had a problem.  He had sleep impairment.  
There were no hallucinations, panic attacks, 
obsessive/ritualistic behavior, inappropriate behavior, or 
homicidal or suicidal thoughts.  Impulse control was good and 
there were no episodes of violence.  The Veteran had no 
problems with activities of daily living and was able to 
maintain minimum personal hygiene.  Remote and immediate 
memory was normal and recent memory mildly impaired.  As an 
example of a memory problem, the Veteran stated that half the 
time he is trying to work on his old car he could not 
remember the tools he was looking for. 

The examiner noted that the Veteran had frequent daily, 
chronic, mild PTSD symptoms.  The Veteran reported decreased 
concentration affecting his occupational functioning.  The 
examiner assigned a GAF score of 63 and commented that the 
Veteran had mild social and occupational impairment due to 
PTSD.  According to the examiner, total occupation and social 
impairment due to PTSD was not present, nor were there 
deficiencies in the following areas (judgment, thinking, 
family relations, work, mood or school) or reduced 
reliability and productivity due to PTSD symptoms.  The 
examiner opined that PTSD did result in an occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks, but with generally 
satisfactory functioning.  

At his October 2009 Board hearing, the Veteran testified that 
he got mad for no reason, had nightmares and could not sleep.  
His wife reported that he would fight in his sleep.  The 
Veteran also reported that every now and then a thought 
crossed his mind about suicide but that he did not intend to 
commit suicide.  He stated that he had not told medical 
professionals about this, and when asked at the hospital 
about suicidal thoughts he answered in the negative.  

The Board notes that it has afforded the most probative 
weight to the January 2005 and January 2009 VA compensation 
and pension examination reports, as these examinations appear 
to have encompassed a more thorough review of the relevant 
past history, an interview with the Veteran, and evaluation 
of the Veteran's condition.

In this case, the VA examiner in January 2005 noted frequent, 
moderate decrease in efficiency and productivity and noted 
occasional, moderate decrease in reliability, ability to 
perform work tasks, and impairment in work, family and other 
relationships; and the VA examiner in January 2009 noted PTSD 
did result in an occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks, but with generally satisfactory functioning.  Given 
these findings, a 30 percent rating for PTSD is warranted, 
effective the date of entitlement to service connection for 
PTSD, August 25, 2004.  

An evaluation in excess of 30 percent is not warranted at any 
time since the effective date of the grant of service 
connection.  Collectively, the aforementioned medical 
evidence reflects that the Veteran's PTSD has been manifested 
by mild to moderate symptoms, including nightmares, 
flashbacks, difficulty sleeping, hypervigilance, anger, 
irritability, and occasional depression.  This is a level of 
occupational and social impairment no greater than what is 
contemplated in the newly assigned 30 percent disability 
rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the Veteran to have flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  In 
fact, examination findings show the Veteran to have a 
euthymic and at times dysphoric affect, normal speech, no 
reported panic attacks, and no difficulty in understanding, 
judgment, or impaired abstract thinking.  

In January 2009, it was noted that the Veteran's recent 
memory was mildly impaired.  At that time remote and 
immediate memory was normal.  Other medical records likewise 
show normal memory.  The Veteran was able to participate in 
his examinations and at his hearing.  The evidence does not 
support a finding that the Veteran has impairment of short 
and long term memory to the level contemplated in the 50 
percent rating (e.g., retention of only highly learned 
material, forgetting to complete tasks).   

While the Veteran has occasionally reported depression, he 
has also denied depression on multiple occasions.  
Disturbance of motivation and mood is not shown.   

The Veteran may have some trouble with relationships; 
however, as he has maintained the same employment for over 30 
years and reports a good relationship with his wife of many 
years, the Board finds that difficulty in establishing and 
maintaining effective work and social relationships is not 
shown to the level contemplated in the 50 percent rating.

The Board recognizes that at his Board hearing, the Veteran 
stated that every now and then a thought crosses his mind 
about suicide but that he did not intend to commit suicide.  
This does not rise to the level of suicidal ideation.  The 
comment made by the Veteran was vague and is simply not 
enough to support a grant of a higher rating.  As noted 
above, symptoms productive of the level of impairment 
contemplated in a 50 percent rating are not shown.  

The GAF scores of 55, 63, and 68 are generally supportive of 
a rating of 30 percent, but no higher.  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF scores showing mild to moderate symptoms and/or 
impairment in functioning are supportive of the 30 percent 
rating.  

The Board recognizes that in August 2005 a VA psychiatrist 
assigned a GAF score of 50.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 50 
can contemplate unemployability.  In this case 
unemployability is not shown; in fact, the Veteran has 
maintained employment with the same company for over 30 
years.  Moreover, as discussed above, the symptoms noted in 
the medical records in this case are reflective of symptoms 
and impairment of a lesser degree.  The Board is affording 
more probative weight to the findings contained in the VA 
compensation and pension examination reports than to this one 
record of periodic treatment, in which the GAF score of 50 
was not supported by a rationale.  For these reasons, the 
Board finds that the GAF scores showing mild to moderate 
symptoms and/or impairment to be more probative than the 
single GAF score of 50 in this case. 

Finally, the Veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that PTSD has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  At the 
Veteran's most recent examination, he reported no lost time 
from work and no hospitalizations for PTSD.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
a skin disorder is reopened; to this extent only, the appeal 
is granted.  

Service connection for bilateral hearing loss is denied.

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.

Service connection for a stomach disability is denied.

Service connection for a lung disability is denied.

An initial 30 percent rating, but no higher, for PTSD is 
granted, from August 25, 2004, subject to the legal authority 
governing the payment of compensation benefits.





REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

As noted above, VA will provide a medical examination or 
obtain a medical opinion if the record, including lay or 
medical evidence, contains competent evidence of a disability 
that may be associated with an event, injury, or disease that 
occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran was not afforded an examination for 
the claims for service connection for a foot disability and a 
skin disability (newly reopened).  Regarding the foot, the 
Veteran testified that for one to two years after Vietnam his 
feet would get red spots and throb, and that his feet to this 
day still have a burning sensation.  Electromyography (EMG) 
testing in October 2004 and August 2006 was reportedly 
consistent with peripheral neuropathy of the lower 
extremities.  The Veteran's lay testimony about his feet 
throbbing during service and having a burning sensation after 
service, taken together with the EMG testing results, 
suggests that Veteran may have a current foot disability 
related to service.  

Regarding the claimed skin disorder, the Veteran has reported 
that he had treatment for a skin disorder during service and 
has had a periodic rash since service.  As discussed above, 
treatment records indicate that the Veteran has chronic 
dermatitis.  The Veteran's lay statements about having a skin 
disorder during and after service, taken together with the 
diagnosis of chronic dermatitis, suggest that Veteran may 
have a current skin disorder related to service.    

Under these circumstances, the Board finds that medical 
opinions-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationales-would be helpful in resolving the 
claims for service connection for a foot disability and a 
skin disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Turning to the claim for a compensable rating for scar, left 
knee, residual of shell fragment wound, the Board finds that 
another examination is needed to determine the current 
severity of the disability.  This disability was last 
evaluated during a January 2005 VA examination.  At that time 
inspection of the knee was normal.  The Veteran had a small 
non-tender scar.  Flexion of the left knee was from 0 to 137 
degrees.  While the examiner noted that normal flexion of the 
knee is to 135 degrees, the Board notes that for VA rating 
purposes normal flexion of the knee is to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  At the Veteran's October 
2009 Board hearing he reported that he now has problems with 
his knee locking.  Given the amount of time that has passed 
since the last examination, and the Veteran's report of new 
symptomatology, another VA examination is appropriate. 

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations as described below.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his scar, left knee, residual 
of shell fragment wound.  The entire 
claims file should be made available to 
the examiner, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner is asked to render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of any residuals of the shell fragment 
wound, including their effects on muscles 
and joints.  The examiner should discuss 
the associated scar, including its size, 
whether it causes limitation of function, 
and whether it is painful on examination, 
unstable, deep, or causes limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  The Veteran should be scheduled for 
VA skin and feet examinations to 
determine whether he has any current skin 
or feet disabilities related to service.  
The entire claims file should be made 
available to the examiner, and a report 
of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiners should clearly identify 
whether the Veteran has current skin and 
feet disabilities (to include peripheral 
neuropathy).  Then, with respect to each 
such diagnosed disability, the examiners 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  The Veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board in accordance with 
applicable procedures.  	

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


